Citation Nr: 0920911	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  06-31 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
duodenal ulcer.  

2.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to December 
1945.  

These matters come to the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision of the VA RO in 
Newington, Connecticut, issued in March 2006, which, inter 
alia, granted a 10 percent evaluation for a duodenal ulcer, 
effective from April 4, 2005.  Also on appeal is a December 
2006 rating decision, which granted service connection for 
PTSD, and assigned a 10 percent rating, effective from 
December 27, 2005.  During the course of his appeal, the 
Veteran was afforded an RO hearing before a Decision Review 
Officer (DRO) in September 2007.  The Board notes a March 
2008 rating decision, which granted a 20 percent evaluation 
for the duodenal ulcer, effective from April 4, 2005, and 
granted a 30 percent evaluation for PTSD, effective from 
December 27, 2005.  A supplemental statement of the case 
(SSOC), dated in December 2008, continued and confirmed the 
previous evaluation for the duodenal ulcer.  

Also during the course of his appeal, the Veteran requested a 
Travel Board hearing before the Board.  The Veteran failed to 
report to his hearing, scheduled in April 2009, and a request 
for a postponement has not been received.  Thus, the hearing 
request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2008).  

Of preliminary importance, because the claim for a higher 
rating for the Veteran's service-connected PTSD involves a 
request for a higher rating following the grant of service 
connection, the Board has characterized this claim in light 
of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from 
claims for increased ratings for already service-connected 
disability).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.  

2.  The Veteran's duodenal ulcer disability is manifested by 
continuous moderate symptoms that include burning pain and 
bloating; however, objectively the evidence does not 
demonstrate anemia, weight loss or recurrent incapacitating 
episodes.  

3.  The Veteran's PTSD has been productive of objective 
symptomatology including depressed mood, anxiety, chronic 
sleep impairment, and mild memory loss; however, there is no 
reduced reliability and productivity, or flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, impairment of short- and long-
term memory, impaired judgment, impaired abstract thinking, 
or difficulty in establishing and maintaining effective 
social relationships.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.110, 4.112, 4.113, 4.114, Diagnostic 
Code (DC) 7305 (2008).  

2.  The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 4.1, 4.7, 4.130, DC 9411 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  The 
notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  

The notice requirements of the VCAA requires VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  
In Vazquez-Flores, the Court further indicated that 
consideration was warranted for whether there existed 
subsequent VA action that served to render any pre-
adjudicatory notice error non-prejudicial.  

In this case, in letters dated in December 2005, February 
2006, March 2006, and October 2008, the RO provided notice to 
the Veteran regarding what information and evidence is needed 
to substantiate the claims, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  Specifically, the 
March 2006 notice letter advised the Veteran of how 
disability evaluations and effective dates are assigned, and 
the type evidence which impacts those determinations.  
Additionally, the Board notes that the October 2008 notice 
letter specifically addressed all aspects of the notice 
requirements of Vazquez-Flores, and provided the diagnostic 
code criteria for rating digestive disorders, as well as 
examples of the types of medical and lay evidence that the 
are relevant to establishing entitlement to increased 
compensation.  The claims were last adjudicated via SSOCs in 
March 2008 and December 2008.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's VA and private treatment records, and VA 
examination reports.  Also of record and considered in 
connection with the appeal is the Veteran's DRO hearing 
testimony, along with various written statements submitted by 
the Veteran and his representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  For 
all of these reasons, the Board finds that any initial notice 
errors with regard to Vazquez-Flores are not prejudicial, 
inasmuch as they did not affect the "essential fairness of 
the adjudication."  Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007).  


II.  General Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is or 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where the question for 
consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection to consider 
of the appropriateness of "staged rating" (i.e., assignment 
of different ratings for distinct periods of time, based on 
the facts found), are both required.  See Fenderson, 12 Vet. 
App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007).  The analysis in this decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

The rule against pyramiding, as set forth in 38 C.F.R. 
§ 4.14, states that the evaluation of the same disability 
under various diagnoses is to avoided.  Disability from 
injuries to the muscles, nerves, and joints of an extremity 
may overlap to a great extent, so that special rules are 
included in the appropriate bodily system for their 
evaluation.  Id.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  Id.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2008).  




III.  Specific Legal Criteria

A.  Rating Digestive Disorders

Under the current version of the General Rating Formula for 
rating the Digestive System, experience has shown that the 
term "peptic ulcer" is not sufficiently specific for rating 
purposes.  Manifest differences in ulcers of the stomach or 
duodenum in comparison with those at an anastomotic stoma are 
sufficiently recognized as to warrant two separate graduated 
descriptions.  In evaluating the ulcer, care should be taken 
that the findings adequately identify the particular 
location.  38 C.F.R. § 4.110 (2008).  

For the purposes of evaluating conditions in §4.114, the term 
"substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained for 
three months or longer; and the term "minor weight loss 
means a weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer.  The 
term "inability to gain weight" means that there has been 
substantial weight loss with inability to regain it despite 
appropriate therapy.  "Baseline weight" means the average 
weight for the two-year-period preceding onset of the 
disease.  38 C.F.R. § 4.112 (2008).  

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia, and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in §4.14.  
38 C.F.R. § 4.113 (2008).  

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2008).  

Diagnostic Code 7305 provides: 

60%	Severe; pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite 
impairment of health;  

40%	Moderately severe; less than severe but with 
impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four 
or more times a year;  

20%	Moderate; recurring episodes of severe symptoms two 
or three times a year averaging 10 days in 
duration; or with continuous moderate 
manifestations;  

38 C.F.R. § 4.114, DC 7305 (2008).  


B.  Rating Mental Disorders

The Veteran's PTSD is evaluated as 30 percent disabling under 
38 C.F.R. § 4.130, DC 9411 (2008).  

PTSD

100%	Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance or minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name;  

70%	Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability 
to establish and maintain effective relationships;  

50%	Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social 
relationships;  

30 %	Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often( chronic impairment, mild memory loss 
(such as forgetting names, directions, recent 
events).  

38 C.F.R. § 4.130, DC 9411, 9440 (2008).



Global Assessment of Functioning (GAF) 

GAF scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes] (2008).  


IV.  Standard of Review

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


V.  Analysis

A.  Increased rating for duodenal ulcer

By way of procedural background, in a September 1953 rating 
decision, the RO granted service connection for duodenal 
ulcer, and a 10 percent evaluation was assigned, effective 
from May 6, 1953.  In a rating decision dated in December 
1956, the RO decreased the evaluation to noncompensable (0 
percent), effective from February 21, 1957.  In a February 
2006 rating decision, issued in March 2006, the RO increased 
the evaluation to 10 percent, effective April 4, 2005.  The 
Veteran filed his current claim for an increased rating on 
November 7, 2005.  As noted above, in a March 2008 rating 
decision, the RO increased the evaluation to 20 percent, 
effective from April 4, 2005.  

The Veteran contends that his duodenal ulcer warrants an 
increased rating due to symptoms that include chronic 
bloating and severe pain.  This assertion is supported by 
oral testimony provided by the Veteran and his representative 
in his September 2007 DRO hearing, which corroborates his 
reported symptomatology.  

In the instant case, the Board has reviewed the evidence of 
record and finds that the evidence does not support for an 
award of the next-higher 40 percent rating under DC 7305.  At 
the outset, it is noted that VA and private treatment records 
dated from October 2005 to October 2007, to include a private 
May 2007 CT scan of the abdomen, reflect complaints of and 
treatment for intermittent abdominal pain, nausea, vomiting, 
diarrhea, and heartburn.  However, the evidence of record 
does not indicate that the Veteran's duodenal ulcer resulted 
in either anemia or more than minor weight loss.  In fact, 
during a January 2006 VA examination, the Veteran reported 
having a good appetite and stable weight, and he did not show 
any signs of anemia.  The examiner noted that the Veteran's 
last hematocrit on December 1, 2005 was 47 percent. Further, 
the Veteran denied nausea, vomiting, hematemesis, melena, and 
hematochezia.  On physical examination, objective findings 
showed no direct epigastric tenderness, no rebound or 
guarding, no hepatosplenomegaly, no ascites, stable weight at 
145 pounds, and no signs of anemia.  Finally, diagnostic and 
clinical test results were negative for occult blood.  The 
Board is aware of a December 2007 VA treatment record, which 
reflects a minor weight loss of 4 pounds over several months.  
However, at no other time in the record was weight loss 
demonstrated.  

Additionally, the record does not demonstrate recurrent 
incapacitating episodes, relating to his duodenal ulcer, 
averaging 10 days or more in duration at least four or more 
times a year.  The Board acknowledges that the Veteran is on 
a strict low fat diet and takes numerous medications for his 
stomach disorders, which include status-post peptic ulcer 
disease with scarring, gastroesophageal reflux (GERD), and 
hernias.  However, it has been repeatedly noted in VA 
treatment records that the Veteran denies chronic pain, 
lightheadedness or shortness of breath, appears to lead a 
very active life despite his occasional dyspepsia, and walks 
several miles a day, lifts light weights, and performs Tai 
Chi, weekly.  As incapacitating episodes have not been 
documented, a rating in excess of 20 percent is not 
warranted, and the claim for that benefit must be denied.  
38 C.F.R. §§ 4.3, 4.7.   


B.  Increased initial rating for PTSD

By way of procedural background, in a December 2006 rating 
decision the RO granted service connection for PTSD, and 
assigned a 10 percent evaluation, effective from December 27, 
2005.  The Veteran filed a notice of disagreement (NOD) in 
March 2007.  As noted above, in a subsequent rating decision, 
dated in March 2008, the RO increased the evaluation to 30 
percent, effective from December 27, 2005.  

The Veteran contends that he is entitled to a higher initial 
evaluation for his PTSD.  He essentially claims that this 
disability is more severe than is contemplated by a 30 
percent rating, and describes symptoms of depression, 
intrusive thoughts, chronic sleep disorder, survivor's guilt, 
and mild memory loss.  These assertions are supported by oral 
testimony provided by the Veteran and his representative in 
his September 2007 DRO hearing, which corroborates his 
reported symptomatology.  Moreover, a statement from the 
Veteran, received in October 2007, shows that he experiences 
intrusive thoughts, difficulty sleeping, short term memory 
loss, and panic attacks that occur at least twice a week.  

In the instant case, the Board finds that the Veteran does 
not meet the criteria for an evaluation in excess of 30 
percent under DC 9411.  In conjunction with the current 
appeal, the Veteran underwent a VA PTSD examination, dated in 
March 2006, where he reported symptoms of re-experiencing, 
nightmares, avoidance of thoughts and activities that remind 
him of in-service stressor incidents, mildly depressed mood 
with no history of suicidal or homicidal ideation, sleep 
disturbance, a history of anxiety, and some memory 
difficulties, to include repeating himself in conversations.  
He denied problems with memory gaps, appetite disturbance, 
feelings of worthlessness or hopelessness, diminished 
interest, feelings of detachment, restricted affect, or a 
sense of foreshortened future; however, he did endorse a 
history of psychiatric treatment 25 years ago and currently 
attends PTSD group meetings at the Vet Center.  
Significantly, the Veteran provided a work and social history 
of being employed in a family meat business for 35 years 
before retiring, and denied any significant difficulties at 
work or trouble with his family life due to psychological 
symptoms.  Currently, he reported spending a good deal of 
time socializing and volunteering.  The examiner noted that 
the Veteran's current symptoms had been prevalent over the 
past year, and that it did not appear that his symptoms have 
significantly affected his occupational or social 
functioning, although they are causing him a moderate degree 
of distress in the form of survivor's guilt.  The examiner 
observed that it did not appear that the Veteran's symptoms 
had significantly affected or prevented him from fully 
participating in socializing or volunteering.  Upon mental 
status examination, the Veteran appeared cooperative, 
pleasant, and appropriate, with normothymic mood and affect, 
and without perceptual disturbance noted.  The examiner 
assigned a GAF score of 65, and opined that based on a 
current presentation of symptoms, the Veteran does exhibit 
some PTSD symptomatology; however, he does not meet the full 
criteria for the disorder.  Specifically, the Veteran lacked 
significant arousal and avoidance symptoms, which precluded 
him from such a diagnosis.  

In November 2006, the Veteran underwent a second VA PTSD 
examination.  Here, the Veteran provided a history of 
symptoms to include daily intrusive thoughts, nightmares, 
sleep disturbance, exaggerated startle response, and racing 
heart.  Further, the Veteran endorsed a functional level that 
includes having a good marriage, a successful career, and an 
active social life.  On mental status examination, the 
examiner noted that the Veteran appeared younger than his 
stated age, and exhibited normal motor movements, normal 
speech rate, rhythm and movement, full range and appropriate 
affect, and "all right" mood.  The Veteran denied suicidal 
or homicidal ideation, experiencing auditory and visual 
hallucinations, and experiencing ideas of reference and 
paranoid ideation.  The examiner observed logical, goal-
directed and coherent thoughts, and that when asked about 
depressing cognitions, the Veteran described experiencing 
feelings of survivor's guilt.  The Veteran was assigned a GAF 
score of 70, and was diagnosed with PTSD due to symptoms of 
re-experiencing, avoidance, and arousal.  

Notably, VA and private treatment records, dated from 
December 2004 to March 2008, indicate treatment for anxiety, 
isolation, self-esteem issues, communication issues, 
hyperarousal, flattened affect, minor depression, survivor's 
guilt, and sleep disturbance, for which he has been 
prescribed various medications and undergone counseling.  
However, the evidence was negative for a history of 
hospitalizations, or for symptoms of suicidal or homicidal 
ideation, impaired judgment and insight, difficulty with 
crowds, loud noise, hypervigilance, hallucinations, irritable 
mood, substance abuse, or exaggerated startle response.  
Specifically, an October 2005 Vet Center treatment record 
reflects findings of mild PTSD symptoms.  An April 2007 Vet 
Center Intake form indicates that the Veteran exhibited 
evidence of disorganized thinking, impaired memory function, 
average intelligence, and tense motor activity, and he 
reported sleep disturbance, and elevated levels of anxiety 
and anger when things were in disarray and/or disorganized.  
Further, a September 2007 VA geropsychiatry consult indicates 
that the Veteran explicitly denied experiencing depression, 
anxiety, homicidal and suicidal ideation, and hallucinatory 
symptoms, and on examination, was found to have fluent and 
normal speech, euthymic affect with full range, and linear, 
goal-directed thought processes.  A November 2007 VA mental 
health clinic note showed that the Veteran's memory was 
formally tested in September 2007, and was found to be intact 
and well-executed.  Significantly, the Veteran's GAF scores 
for this period of time have ranged from 65 to 77, indicating 
some mild symptoms.  

After considering the totality of the evidence of record, the 
Board finds that the criteria for an evaluation in excess of 
30 percent have not been met.  The pertinent medical evidence 
collectively reflects that, during the time frame in 
question, the Veteran's PTSD was primarily characterized, by 
depressed mood, anxiety, chronic sleep impairment, and mild 
memory loss.  The Board finds that these symptoms more nearly 
approximate occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, the level 
of impairment contemplated in the initial 30 percent 
disability rating.  

Overall, the evidence does not support an evaluation in 
excess of 30 percent for PTSD, and the claim for that benefit 
must be denied.  38 C.F.R. §§ 4.3, 4.7.  Furthermore, as the 
criteria for the next higher, 50 percent, rating were not met 
during this period, it logically follows that the criteria 
for higher rating of 70 percent and 100 percent likewise are 
not met for this time frame.  


C.  Conclusion

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1), but finds no evidence that the Veteran's PTSD or 
duodenal ulcer have markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated any periods of hospitalization 
during the pendency of this appeal.  As such, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Finally, the Board has considered whether "staged" ratings 
are appropriate.  See Fenderson, 12 Vet. App. at 126; Hart v. 
Mansfield, Vet. App. No. 05-2424 (November 19, 2007).  The 
record, however, does not support assigning different 
percentage disability ratings for either of the disabilities 
on appeal during the periods in question.  




ORDER

Entitlement to an increased evaluation for a duodenal ulcer, 
currently evaluated as 20 percent, is denied.  

Entitlement to a higher initial evaluation for PTSD, 
currently evaluated as 30 percent disabling, is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


